Citation Nr: 0819536	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.  

3.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbosacral strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for joint and muscle pain due to an undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the case was subsequently 
transferred to the RO in Baltimore, Maryland.

The veteran presented testimony at a hearing held at the RO 
in June 2003.  A transcript of the hearing is associated with 
the claims files.

In August 2005, and again in March 2007, the Board remanded 
the case for additional evidentiary development.  This case 
has since been returned to the Board for further appellate 
action.

In an August 2006 statement, the veteran raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  This claim has not been 
addressed by the originating agency.  Therefore, it is 
referred to the originating agency for appropriate action.

The veteran's PTSD claim is decided herein while the other 
matters on appeal are addressed in the Remand that follows 
the order section of this decision.  




FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not 
higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in August 2005 and July 2006.  The July 2006 letter 
included notice of the evidence necessary to establish 
disability ratings and effective dates.  Although these 
letters were sent after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores dealt with claims "that an already service 
connected disability has worsened or increased in severity."  
It is not applicable to the initial rating issue decided 
herein.    

In any event, the veteran was provided the specific criteria 
for rating PTSD in the April 2003 statement of the case.  In 
addition, the July 2006 letter informed the veteran that a 
disability rating would be established based on the nature 
and severity of his symptoms, and their impact on employment; 
it included information on how VA determines the disability 
rating by use of the rating schedule; and it provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 30 percent disability 
rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The Board notes initially that the evidence presents 
an overall psychiatric/mental disability picture that is 
significantly more severe than the criteria for the 30 
percent level.  However, in the veteran's case, there are 
significant non-service-connected factors that contribute to 
this picture.  As addressed by VA examiners in December 2005 
and November 2005, the veteran has a psychiatric disability 
that likely predated his military service.  He also has a 
history of alcohol abuse, obsessive-compulsive disorder, and 
chronic pain syndrome.  In addition, the November 2005 
examiner suggested that the veteran may suffer from organic 
mental impairment.  

The purpose of VA disability compensation is to compensate 
veterans for service-connected disability.  Indeed, the law 
precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  However, the Court has held that the Board 
may not differentiate between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A crucial question to be determined in connection 
with this appeal, therefore, is whether the evidence provides 
a sufficient basis for the Board to distinguish between the 
various suggested etiologies of the veteran's symptoms.  

In this case, the Board concludes that the evidence does not 
provide an adequate basis to distinguish the veteran's 
service-connected psychiatric/mental symptomatology from his 
non-service-connected symptomatology.  This finding rests 
primarily upon the opinions rendered by the November 2005 and 
December 2005 examiners.  In particular, while the December 
2005 PTSD examiner found that it is at least as likely as not 
that a portion of the veteran's impairment (particularly 
psychogenic memory impairment) is related to his childhood 
traumas,  and that it is at least as likely as not that 
chronic pain plays a role in his impairment, he also found 
that it is at least as likely as not that a portion of the 
veteran's psychiatric/mental impairment is a function of his 
combat-related PTSD.  Pertinently, the examiner concluded 
that it was impossible to distinguish which of these factors 
affects his overall impairment to any degree of specificity.  

The examiner further found that it was impossible to assign 
separate Global Assessment of Functioning (GAF) scores to 
each component.  He reasoned that PTSD, depression and 
substance abuse frequently coexist, and attempting to 
attribute a portion of the functional problems to depression 
and another to substance use and another to PTSD, as if they 
were independent of each other, is beyond the intended 
purpose and capability of the GAF scale.  According to the 
examiner, this is an instance of incompatibility between the 
capabilities of the GAF scale and the compensation review 
process.  While the logic of separate ratings by disorder may 
make sense from an adjudication perspective, it is not 
clinically validated. 

A separate psychiatric examination was also conducted in 
December 2005 by a different examiner.  The veteran was found 
to have abundant characterological issues, which were 
considered pre-military or preexistent.  However, no attempt 
was made to apportion symptomatology attributable to these 
characteristics, and there was no indication from the 
examiner that such apportionment was possible.  

Similarly, the November 2005 examiner opined that the 
etiology of the veteran's symptoms was quite difficult to 
determine, but noted that it remains highly likely that a 
main cause of his cognitive difficulties is psychiatric 
distress and pain.  

Based on the inability of the medical examiners to reliably 
apportion psychiatric/mental symptomatology among service-
connected and non-service connected disorders, consistent 
with the Court's holding in Mittleider, the Board will 
consider all of the psychiatric/mental symptomatology as 
service-connected.  

As stated above, the Board believes that the veteran's 
psychiatric/mental symptomatology exceeds that contemplated 
for a 30 percent rating.  The Board notes that a 70 percent 
rating for PTSD requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In this case, as will be discussed in more detail below, the 
evidence throughout the period on appeal has clearly 
demonstrated suicidal ideation and impaired impulse control.  
Moreover, the veteran's symptoms of anxiety and depression 
have resulted in the veteran believing that he must have his 
wife with him at all times, and thus clearly affect the 
veteran's ability to function independently, appropriately 
and effectively.  Accordingly, in consideration of all the 
veteran's psychiatric/mental symptomatology, the Board finds 
that the criteria for a 70 percent rating are met.  

While an increased rating is in order, the Board finds that 
the requirements for a 100 percent rating are not more nearly 
approximated than those for a 70 percent rating.  The maximum 
100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the rating schedule provides examples of 
the type and degree of symptoms or their effects that would 
justify a 100 percent rating.  See 38 C.F.R. § 4.130; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [symptoms 
listed in the rating criteria are simply examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].  

With respect to specific examples listed in the schedular 
criteria, the Board finds that the evidence is not consistent 
with gross impairment in thought processes or communication.  
In a January 2006 pain clinic psychology progress note, the 
veteran's rate and volume of speech were found to be within 
normal limits.  On VA PTSD examination in December 2005 and 
December 2000, rate and flow of speech were found to be 
normal.  On VA examination in September 2001, the veteran's 
speech was found to be clear, coherent and non-pressured.  On 
VA examination in October 1999, the veteran was described as 
well spoken.  His rate and flow of speech were found to be 
appropriate.  On a VA psychiatric examination in December 
2005, the veteran's speech was described as vague, 
unproductive, long-winded, high volume on occasions, but 
spontaneous and of normal tone.  

As noted by the December 2005 PTSD examiner, a November 2005 
evaluation concluded that, "with the exception of a slight 
decline in visual recall and semantic fluency, there was no 
decline in cognitive functioning."  In a January 2006 pain 
clinic psychology progress note, the veteran's insight and 
judgment were found to be good.  The veteran's thought 
processes were found to be within normal limits.  On VA 
examination in September 2001, the veteran's thoughts were 
described as organized.  Insight and judgment were described as 
fine.  On VA examination in October 1999, there was found to 
be no evidence of an impaired thought process.  On VA 
examination in June 1998, there was found to be no thought 
disorder.  On psychiatric evaluation in December 2005, 
thought processes were described as logical and coherent, but 
the veteran required goal redirection on several occasions.  
There were no deficiencies of cognition or memory.  
Concentration and attention were only moderately impaired.  
Insight and judgment were adequate.  In sum, the type and 
degree of symptomatology characterized as gross impairment in 
thought processes or communication is not shown.

The evidence is not consistent with persistent delusions or 
hallucinations.  On VA PTSD examination in December 2002 and 
December 2000, the veteran reported some hallucinations in 
the form of seeing his cousin and also once seeing his mother 
who is deceased.  However, this does not appear to be a 
persistent symptom.  On VA examination in September 2001, the 
veteran's thought content revealed no audio or visual 
hallucinations and paranoid ideations.  On VA examination in 
October 1999, there was no evidence of delusions or 
hallucinations.  On VA examination in September 1998, thought 
content was found to be free of delusions or ideas of 
reference.  On VA examination in June 1998, the examiner 
found no delusions or hallucinations.  On psychiatric 
evaluation in December 2005, no hallucinations or delusions 
were present.  No obsessive or ritualistic behavior was 
detected.  Thus, while there is some evidence consistent with 
delusions or hallucinations, the evidence does not establish 
that they are persistent.  

The evidence is not consistent with grossly inappropriate 
behavior.  On VA examination in October 1999, there was found 
to be no evidence of inappropriate behavior.  Indeed, the 
veteran has not suggested that this criterion is met.  On 
psychiatric evaluation in December 2005, his behavior 
remained, in general, appropriate to the structure and demand 
of the interview.

The evidence is not consistent with a persistent danger of 
the veteran hurting himself or others.  As discussed above, 
suicidal ideation is clearly demonstrated.  However, such 
symptomatology is a criterion for the 70 percent level, and 
the Board notes that there is very little evidence indicating 
that the veteran has ever had a true plan or intent which 
might rise to the level of a danger of harm.  According to an 
October 2005 neuropsychology note, the veteran reported 
suicidal ideation with a somewhat vague intent and plan.  A 
January 2006 pain clinic psychology progress note indicates 
that the veteran stated that he would be willing to sacrifice 
himself for a cause.  However, this does not suggest either 
suicidal ideation or plan.  The veteran also stated that he 
did not care anymore and that he sometimes wants to start a 
fight with someone in the hope that they would kill him.  
This arguably suggests suicidal ideation, but not an intent 
or plan.  Moreover, elsewhere in the report, this behavior 
was described as being in the past and not current 
symptomatology.  It therefore does not indicate that there is 
a persistent danger.  

Similarly, the veteran stated that he ran his car off he road 
"a long time ago," and that he "[u]sed to" look for 
fights.  He also reported that he never wanted to start the 
fight himself.  On VA PTSD examination in December 2005, it 
was reported that, while he had no plans to hurt himself, he 
hopes someone might do something to him.  According to a 
January 2002 progress note, the veteran reported that he was 
preparing himself to die, and if it were not for his wife, he 
would be gone.  However, he denied any current suicidal 
intent.  In a November 2005 neuropsychiatric evaluation, the 
veteran reported trying to think of a way to make his death 
useful and big.  When asked to explain more about these 
thoughts, and whether he currently had any plans to act on 
these thoughts, he started crying.  He eventually reported 
that he had no current suicidal plan.  He did report that he 
periodically has violent urges; and he explained that this 
potential lack of control is the reason he wants his wife 
with him at all times.  Again, these statements clearly 
demonstrate suicidal ideation, but do not suggest that there 
is a danger of self-harm.  

With respect to harming others, an October 2005 
neuropsychology note states that the veteran reported that he 
was concerned about his impulsivity and ability to lose 
control quickly.  On VA PTSD examination in December 2005, 
the veteran stated that he gets angry and violent.  When 
asked for an example of violence, he said someone who was 
doing something in his house "lied to me" and the veteran 
pushed him.  He asked the man's sister to get him away or he 
might kill him.  The veteran was found to have frequent 
verbal confrontations.  His wife moved out of the bedroom 
because of his yelling and nightmares (related to the Gulf 
war) more and more over the last year or so.  While there 
does appear to be persistent verbal symptomatology, this does 
not generally involve physical harm.  Consistent with this 
finding, an outpatient psychiatric note dated in October 2002 
reports that, although the veteran has had violent thoughts 
in the past, he states that he would never hurt innocent 
people.  

At times, the veteran's symptomatology has been even less 
severe.  On VA examinations in December 2000 and September 
2001, the veteran's thought content revealed no suicidal or 
homicidal ideation.  On VA examination in October 1999, the 
veteran denied any suicidal or homicidal ideation.  On VA 
examination in September 1998, suicidal and homicidal 
ideation were also denied.  On VA examination in June 1998, 
there was found to be no suicidal or violent ideation.   

The Board acknowledges that on a VA PTSD examination in 
December 2005, the veteran was found to have impaired impulse 
control with a tendency to blow up verbally.  In a March 2002 
progress note, the veteran was noted to have difficulty 
trusting, and to feel that he could lose control of his anger 
easily.  However, impaired impulse control with periods of 
violence is a criterion for the 70 percent level.  The 
regulation appears to contemplate symptomatology that is more 
severe than verbal altercations or occasional violence for a 
100 percent rating.  While the veteran has provided anecdotal 
accounts of physical acts, such as pushing someone, this does 
not appear to represent his overall symptomatology.  Rather, 
the veteran has expressed a strong desire to refrain from 
harming others.  While the Board acknowledges that there is 
arguably some danger of the veteran harming someone, the 
criteria for the 100 percent level contemplate a danger that 
is "persistent."  The evidence in this case does not 
demonstrate such danger.  

The evidence is not consistent with intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  On clinical examination, the 
veteran has generally been described as well groomed.  On a 
VA PTSD examination in December 2005, the veteran was found 
to be able to maintain personal hygiene.  On VA examination 
in December 2000, the veteran's ability to maintain minimal 
personal hygiene and other basic activities of daily living 
was judged to be within normal limits.  

The evidence is not consistent with disorientation to time or 
place.  The December 2002 VA examiner found him to be 
oriented in all areas.  On VA examinations in September 2001, 
October 1999 and June 1998, the veteran was found to be 
oriented times 3.  On VA examination in December 2000, the 
veteran was found to be oriented in all spheres.  On VA 
examination in September 1998, he was oriented to time, 
place, self, and date.  On psychiatric evaluation in December 
2005, the veteran was fully oriented to person, place, time, 
and purpose.

While the veteran's symptomatology clearly includes a 
component of cognitive and memory impairment, the evidence is 
not consistent with memory loss for the names of close 
relatives, his own occupation, or his own name.  On PTSD VA 
examination in December 2005, the veteran's concentration and 
short-term memory were described as poor.  The veteran 
complained that his memory was terrible, and that most of the 
time he doesn't know what he is doing.  He explained that he 
will start an act (like getting his hat) and then he forgets 
what he is doing.  Notably, on a separate psychiatric 
evaluation in December 2005, no memory deficiencies were 
found.  On VA examination in December 2000, the veteran 
identified memory problems as his greatest problem.  He 
stated that sometimes he cannot remember how to get to where 
he is going.  However, such descriptions are more consistent 
with impairment of short-and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks), one of the criteria for the 50 percent level.  The 
criteria for the 100 percent level contemplate a much more 
profound loss of memory than is demonstrated here.  Indeed, 
the veteran has not suggested that he fails to remember such 
details as his own name.  In fact, on VA examination in 
September 2001, the veteran's remote memory and immediate 
recall were judged to be fine.  On VA examination in October 
1999, the veteran showed no signs of memory loss.  He was 
noted as good on details, although he complained about 
forgetting things on the stove.  On VA examination in 
September 1998, neuropsychological evaluation revealed 
adequate functioning on measures of working memory.  In sum, 
the type and degree of symptomatology characterized as memory 
loss for the names of close relatives, his own occupation, or 
his own name is not shown.

With respect to occupational impairment, in a January 2006 
letter, a VA psychologist stated that, based on the veteran's 
constellation of symptoms and their severity, he is unable to 
manage the stress inherent in maintaining employment.  
However, this was found to be due to PTSD and other medical 
problems including chronic pain.  Similarly, an October 2005 
letter from a VA attending physician states that PTSD 
complicated by a host of intractable, debilitating medical 
conditions, including labile malignant hypertension and 
chronic neuropathic pain syndrome, make the veteran unable to 
engage in any employment activities now or in the foreseeable 
future.  

On VA PTSD examination in December 2005, the veteran reported 
that he last worked in March of that year as an 
escalator/elevator technician.  The veteran stated that he 
left his job because of his back pain and PTSD.  When asked 
to specify, he said it was because he didn't get along with 
his co-workers and he forgets a lot.  He stated that he 
sometimes felt panicky because of a noise and he would jump.  
Most of the time, "I forget what I am doing."  The veteran 
was found to be employable, but his level of employability 
was judged to be poor.  However, notably, the linkage between 
PTSD and the veteran's employment problems was found to be 
slight.  

In a November 2005 neuropsychiatric evaluation, the veteran 
reported that, while he was then currently still employed, he 
had not actually worked since March 2005, this was due to 
memory difficulties, confusion, and resulting concerns about 
the safety of others.  He also stated that each year since he 
has returned to work, he has had to take a leave of absence 
lasting 3 to 6 months each time due to exacerbation of his 
cognitive problems.  On VA examination in December 2000, the 
examiner found that the veteran's capacity to sustain gainful 
employment at this time seems to be only mildly impaired as a 
result of the residuals of PTSD, and that the greater 
detriment to the quality of his daily functioning and routine 
appears to be related more significantly to his 
obsessive/compulsive disorder.

Thus, the evidence establishes that, considering all of his 
various disabilities, both service-connected and non-service-
connected, the veteran is likely to be unemployable.  
However, here, there is medical opinion evidence establishing 
that the veteran's service-connected psychiatric impairment 
contributes only to a slight or mild degree to the veteran's 
occupational impairment.  

With respect to social impairment, there is conflicting 
evidence.  The veteran has been noted in much of the medical 
evidence to be dependent on his wife, and to be socially 
withdrawn and isolated.  On VA PTSD examination in December 
2005, the veteran was reported to be married to his third 
wife.  The veteran was found to be capable of basic 
activities of daily living and was able to meet family 
responsibilities.  He watches TV, plays computer games 
sometimes, and generally goes to Mass with his wife once a 
week.  The veteran reported that he has no close friends.  
However, the veteran's relationships were found to be only 
moderately affected by his PTSD.  The linkage between PTSD 
and psychosocial functioning was found to be moderate.  On VA 
examination in June 1998, the veteran stated that he spends a 
lot of time socializing with neighbors and has a number of 
elderly neighbors who like his company and appreciate him for 
helping them out with their odd jobs and chores.  In sum, 
while there is clearly an element of social impairment 
attributable to the veteran's service-connected psychiatric 
disorder, the evidence does not demonstrate that the social 
impairment more nearly approximates total than deficiencies 
in most areas.

On VA PTSD examination in December 2005, the veteran's GAF 
score was 45.  GAF scores are based on a scale reflecting 
the, "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Also consistent with this range, a GAF score 
of 45 was assigned in August 2004, August 2005 and October 
2005.  A GAF score of 47 was assigned in June 2004.  A GAF 
score of 49 was assigned in March 2005 and June 2005.  A GAF 
score of 50 was assigned in April 2005.  

The Board notes that the GAF score of 45 assigned by the 
December 2005 PTSD examiner reflects all of the veteran's 
symptomatology, both service-connected and non-service-
connected.  As discussed above, the December 2005 VA PTSD 
examiner found that a separate PTSD GAF score could not be 
assigned.  However, despite the examiner's clear reservations 
about assigning a separate GAF score for PTSD impairment, he 
made other findings that assist the Board in apportioning 
PTSD symptomatology.  In particular, he described the 
severity of the veteran's PTSD symptoms as medium or 
moderate.  In assigning a 70 percent rating, the Board has 
afforded the veteran the benefit of the doubt with respect to 
any conflict in the examiner's findings.  

In a January 2006 pain clinic psychology progress note, the 
veteran's GAF score was 52.  Scores of 55 were assigned in 
December 2001, December 2003, January 2002 and June 2002 VA 
outpatient notes.  A score of 60 was assigned on VA 
examination in December 2002.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.

A GAF score of 65 was assigned on VA examination in December 
2000.  Also, in contrast to the score of 45 assigned on PTSD 
examination in December 2005, a separate psychiatric 
evaluation that same month resulted in a GAF score of 63.  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

A GAF of 80 was assigned in October 1999.  GAF scores ranging 
between 71 and 80 reflect that if symptoms are present they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

In sum, the GAF scores assigned have fluctuated even beyond 
what has been described in terms of observed symptomatology.  
For that reason, and in light of the December 2005 examiner's 
expressed reservations, the Board assigns those scores less 
probative weight than the objective findings discussed above.  

The Board notes that VA PTSD individual supportive therapy 
notes include assignments of "therapist rated" symptom 
severity values, ranging from 0 to 10.  These values have 
fluctuated, but have often been assigned high values for 
PTSD.  However, the Board has no basis to evaluate these 
ratings in terms of the rating schedule.  Unlike the GAF 
scale, these ratings provide no explanations of the type and 
degree of symptomatology associated with a particular rating.  
They are accordingly given less probative weight than the 
objective descriptions of symptoms discussed above.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 70 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

In conclusion, for the reasons stated, the Board finds that, 
while the criteria for a 70 percent rating are met, a 
preponderance of the evidence establishes that a rating in 
excess of 70 percent is not warranted.



ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.  


REMAND

Coronary Artery Disease

The veteran is currently assigned a 10 percent disability 
rating for residuals of a myocardial infarction under 
38 C.F.R. § 4.104, Diagnostic Code 7006.  Under that code, a 
10 percent rating is assigned where laboratory results show 
that a workload of greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where continuous 
medication is required.  The next higher rating of 30 percent 
is for assignment where a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

On VA examination in October 2000, conducted in conjunction 
with the initial service connection claim, cardiac testing 
was conducted and showed evidence of a previous infarction.  
Exercise tolerance testing (ETT) was normal, and METs were 
10.  During the veteran's appeal of his initial rating, 
updated testing was requested.  However, the results of 
stress testing in January 2006 include the examiner's 
statement that it is not possible to comment on effort 
tolerance in METs as the veteran reports that he is unable to 
perform a regular ETT.  Also it is not possible to estimate 
METs based on history as he complains of chest pain "all the 
time."

In a October 2006 statement, the veteran's spouse disputed 
the examiner's finding that the veteran complained of pain 
all the time.  In light of the more than 7 years that have 
elapsed since the most recent valid test results, and in 
light of the noted statements from the veteran's spouse, the 
Board believes that there is at least a reasonable 
possibility that an additional attempt to obtain updated test 
results would be fruitful.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Low Back and Joints

In addition to a low back disorder and joint and muscle pain 
due to undiagnosed illness, the veteran has been diagnosed 
with chronic pain syndrome, which is not a service-connected 
disorder.  It is unclear from the evidence currently of 
record whether and to what extent any of the veteran's 
current low back and joint symptoms are attributable to 
chronic pain syndrome.  The Board notes that in physical 
therapy session, the difference between passive and active 
range of lumbar motion was quite striking, with 15 degrees of 
flexion actively, and 125 degrees on passive manipulation.  
This difference in range of motion appears to be attributable 
to pain.  While it is also unclear that such differentiation 
is possible, the Board believes that if an accurate and fair 
decision is to be reached on these issues, an attempt must be 
made to obtain a medical opinion with respect to attribution 
of musculoskeletal symptomatology.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his coronary artery disease, status post 
myocardial infarction; low back disorder; 
and joint and muscle pain, during the 
period of these claims or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected cardiac disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  

All indicated studies should be performed.  

The examiner should be instructed that the 
rating criteria require a finding as to 
the threshold workload rated in METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should also be instructed that, when a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope may be used for evaluation.

The examiner should also provide a 
percentage figure for left ventricular 
ejection fraction.   

The examiner should comment on the 
presence or absence of the following 
conditions: congestive heart failure, 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected coronary artery disease 
on the veteran's ability to work.  

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected low back disability and his 
joint and muscle pain.  The claims folders 
must be made available to and reviewed by 
the examiner.  

The extent and manifestations of the 
veteran's joint and muscle pain should be 
described in detail, to include a 
description of the joints and muscles 
involved.  The examiner should comment on 
whether a diagnosis of rheumatoid 
arthritis or fibromyalgia is appropriate.

All indicated studies, including range of 
motion studies should be performed.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  If pain 
cannot be objectively confirmed, or does 
not correspond in degree to objective 
measures, the examiner should so state.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

Based on the results of range of motion 
and other testing, the examiner should 
express an opinion as to whether and to 
what extent the veteran's chronic pain 
syndrome is etiologically responsible for 
any pain reported on examination.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
joint and muscle pain on the veteran's 
ability to work.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


